EXHIBIT 10.18

 

FIFTH AMENDMENT TO SECURED CONVERTIBLE DEBENTURE

 

FIFTH AMENDMENT, dated as of December 19, 2014 and effective retroactively, to
SECURED CONVERTIBLE DENBENTURE, made by and between PROGREEN PROPERTIES, INC., a
Delaware corporation (the “Company”), and RUPES FUTURA AB (the “Lender”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning assigned to such term in the Debenture.

 

WHEREAS, the Company and the Lender are parties to that certain Secured
Convertible Debenture, dated November 5, 2009 (the “Debenture”), pursuant to
which the Company has borrowed the amount of $500,000 from the Lender; and

 

WHEREAS, the Company and the Lender entered into First, Second and Third
Amendments, and a Fourth Amendment and Waiver, to the Debenture on December 14,
2011, February 8, 2012, January 15, 2013, and May 6, 2014, respectively,
providing for amendments relating to payment of interest on the Debenture; and

 

WHEREAS, the Company and the Lender have agreed to a further amendment relating
to balance of the interest payment due November 5, 2013, amounting to $50,700
(the “Unpaid 2013 Interest”) on the Debenture; and

 

WHEREAS, in accordance with the terms and conditions of the Debenture, the
Company and the Lender hereby approve the amendment of the Debenture as set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, by their respective execution of this Agreement, the Company
and the Lender agree as follows:

 

1.Paragraph 1 of the Debenture is further amended by amending the provision at
the end of Paragraph 1, which was added to Paragraph 1 pursuant to the May 6,
2014 Fourth Amendment and Waiver, to read in its entirety as follows: “The
Company, at its option, may elect to pay the Unpaid 2013 Interest on this
Debenture by the issuance to the Lender of 1,690,000 shares of common stock of
the Company, which the Company shall use best efforts to have issued to Lender
no later than December 31, 2014.”

 

2.The Lender hereby waives any default or breach, or alleged default or breach,
as to timely payment of interest hereunder by the Company occurring prior to the
date of execution of this Amendment.

 

3.Except as expressly provided herein, the Debenture shall continue in full
force and effect.

 

IN WITNESS WHEREOF, the Company and the Lender have executed this Amendment as
of the date set forth above.

 



  PROGREEN PROPERTIES, INC.   By: /s/ Jan Telander   Name: Jan Telander   Title:
President         LENDER: RUPES FUTURA AB       By: /s/ Henrik Sellmann   Name:
Henrik Sellmann   Title: Managing Director



